

GENESIS ENERGY, INC. 2007 LONG TERM INCENTIVE PLAN
 
FORM OF PHANTOM UNIT GRANT AGREEMENT
 
(3-YEAR CLIFF)
 
Date of Grant:    _______________
 
Name of Grantee:    _______________
 
Number of Phantom Units Granted: _______________
 
Genesis Energy, Inc. (the “General Partner”) is pleased to inform you that you
have been granted the number of Phantom Units set forth above under the Genesis
Energy, Inc. 2007 Long Term Incentive Plan (the “Plan”). A Phantom Unit is a
contractual right to receive a Unit of Genesis Energy, L.P. (the “Partnership”)
that is subject to the forfeiture and non-transferability provisions (the
“Restrictions”) set forth in Section 2 of this Phantom Unit Grant Agreement (the
“Agreement”). The terms of the grant are as follows:
 
1. Your Phantom Units will be credited to a separate account maintained for you
on the books of the General Partner (the “Account”). On any given date, the
value of each Phantom Unit credited to the Account shall equal the Fair Market
Value of one Unit. All amounts credited to the Account under this Agreement
shall continue for all purposes to be part of the general assets of the General
Partner. You will only be a general, unsecured creditor of the General Partner.
 
2. The Restrictions will lapse with respect to the Phantom Units on the third
anniversary of the Date of Grant (the “Vesting Date”); provided, that you are
employed by the General Partner or any of its Affiliates on the Vesting Date;
provided, further, that, (i) upon your “Qualifying Termination” (as defined
below), any then unvested Phantom Units shall automatically vest on the date of
such Qualifying Termination, and (ii) upon the occurrence of a Change in Control
(as such term is defined in the Plan), any then unvested Phantom Units shall
automatically vest on the date of such Change in Control if you are employed by
the General Partner or any of its Affiliates on the date of the Change in
Control. Upon the Vesting Date, each then vested Phantom Unit credited to the
Account will be converted into one Unit.
 
3. Prior to the Vesting Date for such Phantom Units, you will not have any
voting or any other rights with respect to the Units underlying such unvested
Phantom Units. Upon the Vesting Date, a Unit will be delivered to you with
respect to each Phantom Unit that becomes vested upon the Vesting Date, and upon
such delivery, the Unit will be evidenced, at the sole option and in the sole
discretion of the Committee, either (i) in book-entry form in your name in the
Unit register of the Partnership maintained by the Partnership’s transfer agent
or (ii) a Unit certificate issued in your name.
 
4. Prior to the Vesting Date for such Phantom Units, none of the Phantom Units
are transferable (by operation of law or otherwise) by you, other than by will
or the laws of descent and distribution.
 

 
 

--------------------------------------------------------------------------------

 

5. If your employment with the General Partner or any of its Affiliates is
terminated due to your (i) death, (ii) being disabled and entitled to receive
long term disability benefits under the General Partner’s long term disability
plan, or (iii) “Normal Retirement” (as defined below) (each such event
constituting a “Qualifying Termination”), the Phantom Units shall automatically
vest in full upon such Qualifying Termination; provided, that, if the General
Partner determines that you are a “specified employee” as defined in Section
409A(a)(2)(B)(i) of the Code and the regulations and other guidance issued
thereunder, the delivery of any Units you will receive upon your separation from
service with the General Partner or any of its Affiliates after the time you
become eligible for Normal Retirement shall be made no earlier than the first
day of the seventh month following the month in which you separate from service
with the General Partner or any of its Affiliates. For purposes of this
Agreement, "Normal Retirement" means that the sum of your age and your years of
service recognized by the General Partner equals or exceeds 75 years at the time
you terminate employment.
 
6. In the event your employment with the General Partner or any of its
Affiliates terminates for any reason other than as provided in Section 5 above,
any Phantom Units that are unvested as of the date of your termination of
employment shall automatically and immediately be forfeited and cancelled
without payment on the date of such termination of employment.
 
7. Nothing in this Agreement or in the Plan shall confer any right on you to
continue employment with the General Partner or any of its Affiliates or
restrict the General Partner or any of its Affiliates from terminating your
employment at any time. Employment with an Affiliate shall be deemed to be
employment with the General Partner for purposes of the Plan and this Agreement.
Unless you have a separate written employment agreement with the General Partner
or an Affiliate, you are, and shall continue to be, an “at will” employee.
 
8. To the extent that the vesting of a Phantom Unit results in the receipt of
compensation by you with respect to which the General Partner or an Affiliate
has a tax withholding obligation pursuant to applicable law, you may satisfy
such tax withholding obligation by any of the following means (in addition to
the General Partner’s right to withhold or to direct withholding from any
compensation paid to you by the General Partner or any of its Affiliates) or by
a combination of such means: (i) tendering cash payment or surrendering already
owned Units of the Partnership having a Fair Market Value equal to the
withholding obligation, or (ii) authorizing the General Partner or its
Affiliates to withhold Units from Units otherwise deliverable to you as a result
of the lapse of restrictions of your Phantom Units (but no more than the minimum
required statutory withholding liability). If you fail to pay the foregoing tax
withholding liability, the General Partner is authorized to withhold from the
number of Units otherwise deliverable to you on the Vesting Date, a number of
Units with a Fair Market Value equal to such withholding liability (but no more
than the minimum required statutory withholding liability).
 
9. Notwithstanding any other provision of this Agreement, if, at the time of the
vesting of your Phantom Units, the General Partner is prohibited, because of
rules and/or regulations promulgated by the Securities and Exchange Commission
or any stock exchange upon which the Units are listed, from delivering Units to
you that would be obtained from the Partnership or an Affiliate, then delivery
of such Units to you in connection with the vesting of your Phantom Units shall
be delayed until such reasonable time as the General Partner is entitled to
acquire,
 

 
 

--------------------------------------------------------------------------------

 

and does acquire, Units in the open market or becomes able to acquire such Units
from the Partnership, an Affiliate or an other Person.
 
10. These Phantom Units are subject to the terms of the Plan, which is hereby
incorporated by reference as if set forth in its entirety herein, including,
without limitation, the ability of the General Partner, in its discretion, to
amend this Agreement in accordance with Section 9 of the Plan. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan shall be the
controlling document. Capitalized terms that are used, but are not defined, in
this Agreement have the respective meanings provided for in the Plan. The Plan,
as in effect on the Date of Grant, is attached hereto as Exhibit A.
 
GENESIS ENERGY, INC.
 
By: _______________________
Name:
Title:





